Citation Nr: 0711133	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a gunshot wound, right thigh, Muscle Group (MG) XIII.

2.  Entitlement to an evaluation in excess of 10 percent for 
a gunshot wound, right upper arm, MG V.

3.  Entitlement to an evaluation in excess of 10 percent for 
scar, face, status post gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied claims of entitlement to 
evaluations in excess of 10 percent for each of the veteran's 
service-connected gunshot wound disabilities.  The veteran 
disagreed, and submitted a timely substantive appeal in 
January 2003, following the RO's issuance of a statement of 
the case (SOC).  

The veteran also sought submitted numerous other claims 
during the pendency of this appeal, but the claims file 
before the Board discloses no substantive appeal other than 
the issues listed on the title page of this decision.  

The portion of the claim for an increased evaluation for a 
scar, face, on the basis of limitation of motion of the jaw, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Each VA examiner has concluded that the veteran has no 
functional loss of the right thigh as a result of the MG XIII 
injury, and that he retains normal muscle strength.

2.  The veteran's subjective complaints of right thigh pain, 
in the absence of any other objective findings or symptoms of 
muscle injury, are encompassed within the 10 percent 
evaluation currently assigned.

3.  In the absence of objective findings or symptoms of 
cardinal signs of muscle injury, the veteran's subjective 
complaints of right elbow pain and difficulty picking up 
objects are encompassed within the 10 percent evaluation 
currently assigned.
 
4.  The scar on the veteran's face has been evaluated as 10 
percent disabling based on disfigurement for more than 50 
years; this scar is also, interpreting the evidence in the 
manner most favorable to the veteran, tender and painful. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound, right thigh, MG XIII, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.56, 4.73, Diagnostic 
Code 5313 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound, right upper arm, MG V, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.14, 4.56, 4.73, 
Diagnostic Code 5305 (2006).

3.  The criteria for a separate, compensable evaluation for a 
tender and painful scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, in addition to a 10 percent evaluation for the 
same scar on the basis of disfigurement under Diagnostic Code 
7800, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.14, 4.118, Diagnostic 
Codes 7800-7806 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
have become more severely disabling as time has passed since 
the underlying injuries.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's January 2002 submission 
of his claims for increased evaluations for his service-
connected disabilities, the RO issued a letter in June 2002 
which advised the veteran of the enactment of the VCAA and 
some provisions of that act.  The RO then issued a SOC which 
advised the veteran of the criteria for increased evaluations 
in December 2002.  The Board notes, however, that the SOC did 
not advise the veteran of revisions to the criteria for 
evaluating scars which became effective during the pendency 
of this appeal.  However, as the Board has afforded the 
veteran the benefit of evaluation under both sets of criteria 
in effect for evaluation scars during this appeal period, 
and, as the changes in the regulations were not substantive, 
a decision on the merits of this claim at this time does not 
result in any prejudice to the veteran.  

In May 2004, the RO issued a letter which advised the veteran 
of the provisions of the VCAA, informed the appellant of the 
actions VA would take to assist him to develop the claims, 
advised the appellant of the evidence required generally to 
substantiate claims for increased evaluations, advised the 
veteran to tell VA about any additional evidence the veteran 
wanted VA to obtain, and advised the veteran to submit 
evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had, including service medical records 
or other evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

As the claims were thereafter readjudicated in September 2004 
and May 2006, when additional supplemental statements of the 
case were issued, the notices provided in 2002 and in 2004 
meet the requirements set forth in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence.  The 
veteran testified a personal hearing before the local RO.  
The veteran's representative submitted argument on his 
behalf.  The veteran was afforded several VA examinations.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, such notice was 
issued in March 2006, prior to the RO's issuance of the final 
SSOC in the case in May 2006.  

Claims for increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.


Criteria for evaluating muscle injuries

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  

Criteria for evaluating skin disability

The veteran has already submitted the claims at issue in this 
appeal when VA issued revised regulations amending the 
portion of the rating schedule dealing with disorders of the 
skin effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).

Under the criteria in effect to prior to August 30, 2002, 
disfiguring scars of the head, face and neck were rated as 50 
percent disabling with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, DC 7800.  A 30 
percent rating was assigned for a severe scar, especially if 
it produced a marked or unsightly deformity of eyelids, lips 
or auricles.  A moderately disfiguring scar was rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  DC 7804 as in effect when the veteran submitted the 
claim on appeal provided a 10 percent rating for scars that 
are superficial, tender and painful on objective 
demonstration. 

Under the criteria revised as of August 30, 2002, DC 7800, as 
amended, provides that disfigurement of the head, face, or 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or, with six or more 
characteristics of disfigurement, will be rated as 80 percent 
disabling.  With four or five characteristics of 
disfigurement, the disability will be rated at 50 percent; 
with two or three characteristics of disfigurement the 
disability will be rated at 30 percent.  With one 
characteristic of disfigurement, the disability will be rated 
at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The amended version of DC 7800 defines, at Note 1, the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118.  Those 8 characteristics are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) at wider part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Under the previous DC 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation; under the current version, a scar which 
is either tender or painful may be evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804.

A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

1.  Claim for increased evaluation for MG XIII injury

Historically, the veteran incurred a gunshot wound during 
combat action in France during World War II which injured the 
right upper lateral thigh.  A 10 percent evaluation was 
assigned, by a rating decision prepared in June 1946, and the 
veteran was so informed in July 1946.  The veteran's right 
thigh disability has been evaluated since 1948 under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, 
for impairment to MG XIII; at the time of the original rating 
decision in 1946, the diagnostic code for injury to MG XIII 
was numbered as 3175. 

DC 5313 addresses disabilities of Muscle Group XIII.  38 
C.F.R. § 4.73.  The function of MG XIII includes extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The muscles include the posterior thigh group, and 
hamstring complex of 2-joint muscles, the biceps femoris, 
semimembranosus, and semitendinosus.  DC 5313.

At the April 2002 VA examination, the examiner stated that 
there was a visible scar on the right thigh at MG XIII.  The 
scar was 4 centimeters in length and 1to 2 millimeters in 
width.  It was well-healed and non-tender.  There were no 
adhesions.  There was no tendon damage and no bone, joint, or 
nerve damage.  The veteran's muscle strength was good and 
there was no loss of muscle function or joint function, with 
normal range of motion.  The examiner concluded that the 
shrapnel wound in the veteran's right thigh did not result in 
any loss of function.  A color photograph is of record.  This 
photograph is consistent with the description provided by the 
examiner.

At a personal hearing conducted in March 2003, the veteran 
testified that there was a big difference in the strength of 
his right leg compared to the strength of his left leg, and 
the veteran attributed the muscle weakness in his right leg 
to the service-connected shrapnel wound.

On VA examination conducted in September 2003, the examiner 
noted a scar on the posterior lateral aspect of the right 
thigh.  The examiner concluded, consistent with the prior 
examination, that there was no adherence to underlying 
tissue, no evidence of any breakdown or ulcerations, and no 
underlying tissue loss.  The scar was neither elevated nor 
depressed.  There was no evidence of keloid formation, 
swelling, information, or color discrepancy between the scar 
and the surrounding tissue.  Disfigurement of the upper thigh 
was minimal.  There was no functional loss of any muscle 
group.  The circumference of the quadriceps was slightly 
larger on the right as compared to the left.  The veteran was 
able to extend that right knee to 0 degrees and flex to 110 
degrees.  A right knee joint total replacement had been 
performed, and was well seated and well-cemented.  The 
examiner concluded that there was no loss of function on the 
right due to the scar in the proximal right thigh.

On VA examination conducted in July 2004, the examiner again 
concluded that there was no consequence of the veteran's 
right thigh scar.  At the time of VA examination conducted in 
Mary 2005, the veteran again reported that he had occasional 
pain in the right leg not associated with activity.  The 
examiner concluded that muscle strength was 5/5 in each lower 
extremity, and concluded that the veteran had a normal gait.  
The examiner again concluded that there were no residuals of 
the wound to the right thigh.  

The evidence is devoid of findings or complaints defined by 
regulation as cardinal signs and symptoms of muscle 
disability.  In particular, no examiner has found any loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement in the 
veteran's right thigh.  The in-service injury to MG XIII has 
been clearly documented, and the evidence consistently shows 
that no muscle group other than MG XIII was affected by the 
injury.  

There are simply no findings consistent with moderately 
severe disability so as to warrant the next higher 
evaluation.  The color photograph of record clearly 
establishes that the scar is not ragged.  The examiners have 
uniformly stated that no tissue loss, adhesion, loss of 
muscle function, pain, easy fatigability, or weakness is 
present.  The veteran contends that he has loss of strength 
in the right leg, but the examiners have attributed the loss 
of strength to the veteran's right knee arthritis and total 
knee joint replacement.  In the absence of any other 
objective signs or symptoms of the MG XIII injury, the Board 
finds that the veteran's subjective complaints are 
encompassed within the 10 percent evaluation currently 
assigned.  

Finally, the Board finds no evidence that an extraschedular 
rating might be warranted, and there is no evidence to 
support referral for evaluation for extraschedular 
consideration.  There is no medical evidence of record that 
the veteran's right thigh muscle disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In particular, it was noted that the veteran was able to 
perform manual labor following his service separation.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

There is no evidence which supports an evaluation in excess 
of 10 percent for the MG XIII injury.  The evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable result for the veteran.  The 
claim for an evaluation in excess of 10 percent for MG XIII 
injury, right thigh, must be denied.  

2.  Claim for increased evaluation for MG V injury

Historically, the veteran incurred a gunshot wound during 
combat action during World War II, in France, and sustained 
an injury to the inner aspect of the upper one-third of the 
right (dominant) arm.  A 10 percent evaluation was assigned, 
by a rating decision prepared in June 1946, and the veteran 
was so informed in July 1946.  The veteran's right arm 
disability has been evaluated since 1948 under the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5305, for 
impairment to Muscle Group V (at the time of the original 
rating decision in 1946, the diagnostic code for injury to MG 
V was numbered as 3167). 

The current rating code addresses Muscle Group V under DC 
5305.  Muscle Group V is defined as including the flexor 
muscles of the elbow, including the biceps, brachialis, and 
brachioradialis.  The function of these muscle groups is 
listed as elbow supination (long head of biceps as stabilizer 
of the shoulder joint), and flexion of the elbow.  Where the 
muscle injury affects a dominant extremity, DC 5303 provides 
for the assignment of a noncompensable (0 percent) evaluation 
for impairment that is "slight," a 10 percent rating with 
respect to "moderate" impairment, a 30 percent rating for 
"moderately severe" injury, and maximum 40 percent rating for 
"severe" injury to the dominant arm.

The examiner who conducted VA examination in May 2002 noted 
the veteran's history of muscle injury in the area of MG V, 
the biceps, brachialis, and brachioradialis, but the examiner 
was unable to find a scar in that area.

At his March 2003 personal hearing, the veteran testified 
that he had pain in the right arm and sometimes had trouble 
picking things up.  He attributed this to the residuals of a 
shell fragment wound to the right arm above the elbow.  

On VA examination conducted in July 2004, the veteran's elbow 
movements were within normal functional range and the 
examiner was unable to find a scar.  However, the examiner 
who conducted a May 2005 VA examination found a 2-cenitimeter 
hypopigmented scar on the right triceps.  There was no 
tinting of the skin, no pain, no erythema, no dimpling, and 
no weakness in the right triceps.  The examiner concluded 
that the veteran had no residuals of the MG V injury.  In 
particular, the examiner noted that the veteran performed 
manual labor for many years following his service separation.  

The evidence is devoid of findings or complaints in the right 
triceps area defined by regulation as cardinal signs and 
symptoms of muscle disability.  In particular, no examiner 
has found any loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement in the right triceps.  The in-service 
injury to MG V has been clearly documented, and it is clear 
that no other muscle group is involved, so an evaluation in 
excess of 10 percent on the basis of additional injury to 
another muscle group is not warranted.  Although no current 
residuals of the MG V injury are present, the current 10 
percent evaluation has been in effect for more than 50 years, 
and is protected.  That evaluation cannot be reduced.  
38 C.F.R. § 38 C.F.R. § 3.951(b).  

However, there are simply no findings consistent with 
moderately severe disability of the right triceps so as to 
warrant the next higher evaluation.  The examiners have been 
unable to find the site of injury generally, but the one 
examiner who was able to find the site of injury clearly 
stated that there was no tissue loss, adhesions, loss of 
muscle function, pain, easy fatigability, or weakness.  The 
veteran contends that he has loss of strength or coordination 
in the right arm, but the medical evidence does not link 
those complaints to the injury to the right triceps.  In the 
absence of any other objective signs or symptoms of the MG V 
injury, the Board finds that the veteran's subjective 
complaints are encompassed within the 10 percent evaluation 
currently assigned.  

There is no evidence which supports an evaluation in excess 
of 10 percent for the MG V injury.  The evidence is not in 
equipoise and the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt is not applicable to 
warrant a more favorable result for the veteran.  There is no 
evidence which would support referral for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321.  The claim for 
an evaluation in excess of 10 percent for MG V injury, right 
thigh, must be denied.  

3.  Claim for increased evaluation, scar, face

Historically, by a rating decision issued in January 1946, he 
was awarded a 10 percent evaluation for a moderately 
disfiguring scar of the face under Diagnostic Code 3209.  The 
applicable diagnostic code was recharacterized as DC 7800 in 
1948.  As noted above, DC 7800 provides a 10 percent 
evaluation for scars of the head, face or neck which are 
moderately disfiguring.  This evaluation has been in effect 
for more than 50 years, and that evaluation is protected, 
since, by regulation, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2006).

The examiner who conducted April 2002 VA examination noted 
that veteran provided a history of having been hit in the 
face by shrapnel at Omaha Beach in 1944.  The examiner found 
a linear scar, 7-centimeters long, anterior to the right ear.  
The scar was well-healed and "very narrow."  The examiner 
stated that the scar was hardly noticeable.  The examiner 
concluded that the veteran's right face shrapnel wound did 
not result in any loss of function.  There was no tenderness, 
adherence, or ulceration or breakdown of the skin.  The 
examiner stated that the color of the scar was the same as 
the color of the normal area of the veteran's skin.  The 
examiner concluded that disfigurement due to the scar was 
"extremely minimal."  A color photograph is of record, and 
reflects that the scar is visible slightly in front of the 
veteran's right ear.  The appearance of the scar is 
consistent with the examiner's conclusion that any current 
disfigurement due to the scar is mild.  

By a statement submitted in June 2002, the veteran indicated 
that it felt like there was still a fragment in his face and 
he requested that he be afforded radiologic examination.  At 
his March 2003 personal hearing, the veteran testified that 
if he flattened his ear and pushed it a certain way, he could 
feel the piece of steel that was still in his face, and 
testified that he had frequent headaches and pain when he 
moved his jaw.

On VA examination conducted in July 2004, the veteran noted 
that certain movements of his right ear increased facial 
pain.  He reported occasional difficulty chewing and stated 
that right jaw movements occasionally hurt.  He reported 
having a headache all the time.  The examiner concluded that 
the facial scar was tender and that temporomandibular joint 
movements were painful at times.  The examiner noted that 
prior radiologic examinations of the veteran's head disclosed 
no shrapnel.

The examiner who conducted May 2005 VA examination noted that 
the veteran reported temporomandibular joint pain when he 
would press on a certain place, but the pain was not 
reproducible during the examination.  The examiner concluded 
that it was the scar near the tempormandibular joint, not the 
joint itself, which was painful.  

The evidence presented in this case does not demonstrate that 
more than a 10 percent evaluation is warranted under DC 7800 
for the disfiguring scar.  The evidence addressed above does 
not show that the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics 
of disfigurement.  Accordingly, an increase under DC 7800 is 
not warranted.  

However, interpreting the evidence in the light most 
favorable to the veteran, the evidence discussed above does 
show that he is entitled to a separate 10 percent evaluation 
for a tender or painful scar under DC 7804.  Because a 10 
percent evaluation is the maximum schedular evaluation under 
DC 784, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under that diagnostic 
code, since there is no evidence that the tender or painful 
nature of the scar presents an unusual disability picture so 
as to warrant an extraschedular evaluation under DC 38 C.F.R. 
§ 3.321.  

The Board has noted the discussion in the medical evidence as 
to whether the veteran has limitation of motion of the jaw as 
a result of the shell fragment wound or residuals thereof.  
Since that evidence is addressed in the Remand appended to 
this decision, the evidence as to whether the veteran has 
painful motion or limited motion of the temporomandibular 
articulation cannot serve as a factual basis to increase 
either the 10 percent schedular evaluation assigned under DC 
7800 or the 10 percent schedular evaluation assigned under DC 
7804.  

As noted above, in addition to the 10 percent evaluation 
assigned under DC 7800, a separate, compensable, 10 percent 
evaluation is assigned under DC 7804.  The claim is granted 
to this extent only.  The Board is unable to find any 
evidence to warrant an evaluation in excess of 10 percent for 
the tender or painful scar on the veteran's face under DC 
7804, except to the extent that an additional, separate, 
compensable evaluation might be warranted under a different 
diagnostic code, and that contention is addressed in the 
Remand appended to this decision.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent, 
the maximum schedular evaluation, under DC 7804, for the 
veteran's scar on his face, and the appeal is granted to this 
extent only.  


ORDER

The appeal for an evaluation in excess of 10 percent for a 
gunshot wound, right thigh, MG XIII, is denied.

The appeal for an evaluation in excess of 10 percent for a 
gunshot wound, right upper arm, MG V, is denied.

An additional, separate, compensable, 10 percent evaluation 
under 38 C.F.R. § 4.118, DC 7804, for a tender or painful 
scar, face, status post gunshot wound, in addition to the 10 
percent evaluation in effect under DC 7800 for disfigurement 
due to that scar, is granted, subject to law and regulations 
governing an award of monetary benefits; the appeal is 
granted to this extent only.  


REMAND

On VA examination conducted in July 2004, the veteran noted 
that certain movements of his right ear increased facial 
pain.  He reported occasional difficulty chewing and stated 
that right jaw movements occasionally hurt.  He reported 
having a headache all the time.  The examiner concluded that 
temporomandibular joint movements were painful at times.  In 
contrast, at the time of May 2005 VA examination, the veteran 
reported temporomandibular joint pain when he would press on 
a certain place, but the pain was not reproducible during the 
examination.  The examiner concluded that it was the scar 
near the tempormandibular joint, not the joint itself, which 
was painful.  However, neither examiner made a specific 
determination as to whether the veteran had actual limitation 
of motion of the temporomandibular joint, either as a result 
of the scar or as a result of pain from the scar.  Since any 
disability due to limitation of motion of the jaw would be 
symptomatology separate from pain at the site of the scar, 
the veteran is entitled to further, specific evaluation of 
these complaints and medical findings.  See Esteban v. Brown, 
6 Vet. App. 259 (1995).

Accordingly, the claim for a separate, additional compensable 
evaluation for limitation of motion of a joint due to a scar, 
face, residual to a gunshot wound, in addition to the 10 
percent evaluation assigned under DC 7800 and the initial 
evaluation assigned herein under DC 7804, is REMANDED for the 
following:

1.  Advise the veteran of the criteria 
for a separate, compensable, evaluation 
for his scar of the face, including 
advising him of the criteria for such a 
rating under both the prior criteria and 
the current criteria for an increased 
evaluation for a scar.  

2.  Afford the veteran the opportunity to 
identify any VA or private clinical 
records, to include dental records, or 
non-clinical evidence, such as statements 
of others, which are not currently 
associated with the claims file which 
might assist him to substantiate a claim 
that he has jaw disability due to his 
gunshot wound scar.  

3.  The veteran should be afforded 
examination as necessary, including 
dental examination and/or orthopedic 
examination, to describe any and all 
effects of the veteran's service-
connected gunshot wound to the face on 
his jaw and temporomandibular joint.  The 
examiner(s) should state whether the scar 
or other effect of the gunshot wound 
produces limitation of function of the 
jaw or mandible.  The excursion of the 
mandible should be measured.  If any 
limitation of use of the mandible or 
limitation of excursion of the jaw is 
found, that limitation of function (e.g., 
limitation of motion, neurological 
impairment, pain with use, or other 
symptoms) should be specifically 
described.  

4.  After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, a 
supplemental statement of the case (SSOC) 
addressing the veteran's contention that 
he is entitled to a separate, additional 
evaluation for effects of his service-
connected scar, face, on motion of his 
jaw or temporomandibular joint should be 
evaluated under DC 7805. 

If a substantive appeal for this issue is 
required, the veteran should be so 
advised with specificity, and the date on 
which the period of time allowed for 
timely substantive appeal should be 
calculated and the veteran should be 
specifically advised of that date.  If 
the benefit sought is not granted, and 
timely substantive appeal is submitted, 
if required, or if it is determined that 
a separate substantive appeal is not 
required, this issue should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


